This proceeding involves the confirmation of a judicial sale. A consent judgment was entered authorizing the sale of property. There is no contention that the sale was not properly conducted in full accordance with said judgment. A consent judgment is the solemn contract of the parties entered upon the records of the court with the sanction and approval thereof. Ellis v. Ellis, 193 N.C. 216, 136 S.E. 350; hence, in the absence of fraud or mutual mistake, such a judgment cannot be altered or set aside without the consent of all parties thereto. Bank v. Mitchell,191 N.C. 190, 131 S.E. 656.
The record discloses no error of law warranting a reversal of the judgment, and the same is
Affirmed.